DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-6 are pending in the instant application. Claim 6 is canceled by way of the following examiner’s amendment. Claims 1-5 are allowed. 
Information Disclosure Statements
	The information disclosure statements filed on May 14, 2019, September 18, 2020 and December 14, 2020 have been considered and signed copies of form 1449 are enclosed herewith. 
EXAMINER’S AMENDMENT 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The claims have been amended as follows: claim 6 is canceled. 
REASONS FOR ALLOWANCE
The compounds represented by formula (I), agents thereof and the method for controlling plant diseases of the instant claims are novel and non-obvious over the prior art because of the structural limitations of the compounds. The closest prior art is US 2017/0105413 A1 which discloses pest control agents represented by formulae (1) and (2) wherein Q represents Q1, Q2 or Q3 and Q’ represents Q1’, Q2’ or Q3’, respectively (see pages 1 and 2). The compounds of the prior art do not fit within the scope of those of the instant 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIN ANN VAJDA whose telephone number is (571)270-5232.  The examiner can normally be reached on Mon-Fri 6:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph K McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-
/KRISTIN A VAJDA/Primary Examiner, Art Unit 1626